PER CURIAM.
By petition for writ of mandamus, Comer Brascom seeks an order of this court compelling the trial court to rule on a pending motion for post-conviction relief through which he seeks the award of additional credit for jail time served. In response to an order to show cause issued by this court, the state shows that the trial court has entered a third amended judgment and sentence affording Brascom additional jail credit. The state asserts that on the basis of this action, the petition for writ of mandamus should be dismissed as moot. Brascom argues in his reply, however, that the third amended judgment and sentence does not afford him the full measure of credit sought by his rule 3.850 motion, and that the trial court should be required to enter a written and appealable order on the merits of his motion. We agree, grant the petition, and direct the trial court to enter a written order within 30 days disposing of Brascom’s pending *604motion. Because we are confident that the trial court will comply with this instruction, we withhold formal issuance of the writ.
BOOTH, ALLEN and BENTON, JJ„ concur.